Title: To George Washington from Henry Knox, 12 July 1794
From: Knox, Henry
To: Washington, George


               
                  Sir.
                  War-department, July 12th 1794.
               
               I have the honor to submit for your information a letter from major general Scott dated Lexington the 14th ultimo; just received. I have the honor to be Most Respectfully, Sir, Your obedient Servt
               
                  H. Knox secy of war
               
            